Name: Commission Regulation (EEC) No 2467/92 of 25 August 1992 extending the list of arable crops laid down in Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R2467Commission Regulation (EEC) No 2467/92 of 25 August 1992 extending the list of arable crops laid down in Regulation (EEC) No 1765/92 Official Journal L 246 , 27/08/1992 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 44 P. 0186 Swedish special edition: Chapter 3 Volume 44 P. 0186 COMMISSION REGULATION (EEC) No 2467/92 of 25 August 1992 extending the list of arable crops laid down in Regulation (EEC) No 1765/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops (1), and in particular Article 12 thereof, Whereas sweet corn is covered by the Regulation on the common organization of the market in cereals; whereas the reduction in support and in protection against imports will apply to this product as it does to other cereals from the 1993/94 marketing year on; whereas the support system for producers of certain arable crops should therefore also apply to this product; Whereas the production methods for peas for human consumption differ from those for peas for use as animal feed only in terms of the maturity of the peas at the moment of harvesting; whereas application of an alternative treatment can be ensured only by a disproportionate monitoring and inspection system; whereas this crop should therefore be added to the list of arable crops; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Cereals and Protein Crops, HAS ADOPTED THIS REGULATION: Article 1 The following arable crops are added to Annex I to Regulation (EEC) No 1765/92: CN code Description I. CEREALS 0709 90 60 Sweet corn II. PROTEIN CROPS 0708 10 Peas (Pisum sativum) Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1992. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12.